NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1825-18T4

JOANN DALY,

          Plaintiff-Respondent,

v.

PETER DALY,

     Defendant-Appellant.
________________________

                   Submitted October 5, 2020 – Decided December 1, 2020

                   Before Judges Rothstadt and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FM-16-0073-15.

                   Previte Nachlinger, PC, attorneys for appellant
                   (Michael J. Evans, on the briefs).

                   Kalman Harris Geist, attorney for respondent.

PER CURIAM

          In this dissolution matter, defendant Peter Daly appeals from portions of

the Family Part's August 29, 2018 Final Judgment of Divorce (JOD) and its
December 7, 2018 order denying defendant's motion for reconsideration. On

appeal, defendant challenges the trial judge's alimony and child support award

to plaintiff Joann Daly, k/n/a Joann DePinto, as well as certain aspects of the

judge's decision relating to equitable distribution, and the judge's denial of his

motion for a Mallamo credit.1

       We have considered defendant's contentions in light of the record and the

applicable principles of law. We affirm almost all of the provisions of the JOD,

substantially for the reasons stated by the trial judge in her comprehensive and

thoughtful oral decision placed on the record on August 28 and August 29,

2018.2 However, we are constrained to remand one aspect of the judgment as it

related to an asset that the judge determined was subject to equitable

distribution.

                                        I.

       The parties were married in 1994 and they had one child, a son who was

born in 1999. Throughout the marriage, defendant, a certified public accountant,

was the primary wage-earner earning an average of approximately $178,000 per



1
    Mallamo v. Mallamo, 280 N.J. Super. 8, 12–17 (App. Div. 1995).
2
  The judge's decision was placed on the record on those two days and it spanned
across approximately 140 transcript pages.
                                                                          A-1825-18T4
                                        2
year, including bonuses, as a finance manager for a major telecommunications

company. Plaintiff worked part-time as a claims examiner for an insurance

agency, earning approximately $80,000 annually. The parties also had unearned

income from investments.

      During the marriage, the parties maintained an upper middle class

lifestyle, which allowed them to, among other things, own a single family home

and a rental property, exchange expensive gifts, take vacations outside of the

country, and save for their son's college education. Defendant was primarily

responsible for managing the family's financial matters and, beginning in

approximately 2000, defendant also began managing his father's finances and

received a number of financial gifts from his father intended to be advances on

his inheritance, some of which were to be shared with his two brothers.

      In June 2014, the parties' relationship ended under circumstances that for

our purposes need not be discussed in this opinion. We only observe that those

circumstances traumatized the parties' son, led to his estrangement from

defendant as recommended by mental health professionals, and caused

defendant to leave the marital home.




                                                                          A-1825-18T4
                                       3
      Plaintiff filed her complaint in 2014, which she amended in 2016.

Throughout the pendency of the matter, the parties engaged in contentious

litigation, much of which involved issues relating to their son.

      As to their finances, in May 2015, the trial judge entered an order for

defendant to pay to plaintiff, pendente lite, $950 per week in unallocated support

for plaintiff and their son, which was nontaxable to plaintiff. That order was

amended on June 2, 2015, to allocate the weekly support payments to reflect

$250 in child support and $700 in alimony, nontaxable to plaintiff. As part of

his pendente lite support obligation, defendant was also required to maintain

medical and life insurance coverage for the family and contribute $350 per

month to their son's college savings account. In 2016, defendant's motion to

reduce his support obligation was denied, but the college savings contributions

requirement was suspended.

      The trial was held over seven nonconsecutive days beginning in December

2017 and ending with the trial judge's entry of the JOD in August 2018. At trial,

the parties testified in detail as to their income, assets, debts, and overall

lifestyle. Defendant also testified about his handling of his father's finances and

his receipt of gifts from his father, who passed away in 2016 during the pendency

of this matter, and advances on his inheritance that he received during his


                                                                           A-1825-18T4
                                        4
father's lifetime. The father's Last Will was never offered into evidence to

support any of defendant's contentions about his father's estate, nor was it

admitted to probate despite the fact his father passed away.          In addition,

defendant's brothers were never presented to corroborate his testimony about

their father's estate.

      Following trial, the judge rendered her thorough oral decision and then

entered the comprehensive JOD incorporating her findings. In her decision,

after reciting the facts, the judge placed her detailed credibility findings on the

record and concluded that while plaintiff was more credible, with some

exceptions, both parties were generally "credible in their testimony" and

"sincere in their perceptions."      However, the judge maintained she had

"lingering uncertainties about the myriad of financial transactions that

purportedly took place between [defendant] and his father," but for the most part

did not believe that defendant dissipated marital assets.

      The judge found that "the parties [were not] equal partners in the

marriage," concluding that defendant was "the proverbial head of household . . .

who managed the family's finances." Then, as to each issue that she needed to

address regarding alimony, child support, college expenses, and equitable




                                                                           A-1825-18T4
                                        5
distribution, the judge engaged in an exhaustive review of each of the applicable

statutory factors before formulating her award.

      As to alimony, after engaging in a detailed analysis of the parties' income

and expenses, and determining their marital lifestyle, the judge found that $6900

per month was needed to maintain the marital lifestyle, but pursuant to plaintiff's

request, the judge awarded plaintiff only $3125 per month open durational

alimony, tax deductible to defendant and taxable to plaintiff. Defendant was

also ordered to secure this obligation with life insurance in the amount of

$400,000. As to child support, the judge awarded $290 per week, and that it be

paid retroactive to September 1, 2017. She also ordered the parties to maintain

$50,000 in insurance coverage to secure this obligation.

      Addressing the son's college expenses, the judge similarly went through a

detailed analysis of the child's needs and the factors set forth in Newburgh v.

Arrigo, 88 N.J. 529, 544 (1982), and determined how those expenses should be

paid by the parties. The judge found that the son had approximately $159,000

available for college through the parties' 529 accounts and approximately

$40,000 in savings bonds. She directed that the savings bonds be used towards

the son's contribution to his undergraduate costs at the rate of $5700 per year,

after applying a scholarship he received, with the balance of the bonds to be left


                                                                           A-1825-18T4
                                        6
available for graduate study. Of the remaining costs for undergraduate study,

plaintiff was to be responsible for 48% and defendant was responsible for 52%.

      As to equitable distribution, the judge identified and addressed each of the

parties' assets and made findings as to whether they were part of the marital

estate or exempt from distribution. A significant portion of the judge's decision

addressed assets that defendant claimed were exempt from distribution.

      In accordance with the parties' stipulation, the judge ordered that the

marital home and the rental property be sold immediately, with the proceeds to

be equally divided between the parties. She also distributed the marital portion

of all retirement accounts equally divided between the parties. As to certain

Hudson City Bank accounts, the judge found that defendant closed the account

and kept the proceeds of $2370, and therefore ordered him to reimburse plaintiff

$1185.    Addressing a Valley National Bank account, the judge ordered

defendant to reimburse plaintiff $3500, which was one half its balance.

      Among the other assets addressed were the proceeds of a $61,473.48

check from 2008 payable to the parties and purportedly endorsed by them from

an E-Trade account. Plaintiff denied that she ever saw the check before and

testified that neither of the signatures to the endorsement was hers. Defendant

remembered there had been an account but could not recall what happened to


                                                                          A-1825-18T4
                                        7
the proceeds. The judge found it unusual that although defendant was highly

detailed in his testimony about all other assets and financial matters generally ,

including the family's income and expenses, he could not recall what happened

to the substantial check. The judge ordered defendant to reimburse plaintiff

$30,736.74 as her share of the proceeds.

      As to exempt assets, the judge found that funds at TD Bank had belonged

to defendant's father and were exempt from equitable distribution. Similarly,

she found a Bank of America account that ultimately became a Goldman Sachs

account contained inheritance advances, and was also exempt because defendant

"manifested an intention to keep this account separate and apart" and the small

deposits of marital funds that were made into it did not alter the character of this

account as an exempt account. However, she rejected defendant's contention

that stocks in a Computershare account containing AT&T, Vodafone, Verizon,

Teradata, and LSI Corp. stocks, were gifted from defendant's father because

there was no proof where the stock came from or any evidence corroborating

defendant's claim. The judge ordered that the stock account be divided equally

between the parties.

      The judge also denied defendant's request for a Mallamo adjustment to

credit him for the value of the tax benefit he lost while paying pendente lite


                                                                            A-1825-18T4
                                         8
support. According to the judge, it was appropriate for plaintiff to take the tax

exemption for their son, as she was the parent of primary residence.

      The judge also awarded credits to which she determined the parties were

entitled, placing her reasons as to each on the record. Credits in plaintiff's favor

related to one half the son's various living and educational expenses that plaintiff

paid without reimbursement from defendant, and for the amount plaintiff paid

to satisfy the mortgage that had encumbered the marital home. The judge

rejected plaintiff's claims for $18,350 for reimbursement of property taxes paid

and an alleged $9000 loan from her mother. The judge ordered defendant to

reimburse plaintiff $2250 of the $4500 paid to an expert and $850 for a refund

from their mediator.

      Finally, the judge addressed the parties' claims for counsel fees and costs.

Here too the judge reviewed each of the factors under Rule 5:5-3(c) and

concluded that neither party acted in bad faith despite their claims to the contrary

and, based on their financial positions, neither party was entitled to an award of

fees or costs.

      After the judge entered the JOD, defendant filed a motion for

reconsideration on September 18, 2018, seeking the judge to exempt the stock

account from equitable distribution, rescind the credit to plaintiff for the E-


                                                                            A-1825-18T4
                                         9
Trade check, and award the Mallamo credit. Moreover, defendant sought a

reconsideration of the judge's decision regarding credits for charges plaintiff

made to a credit card for counsel fees and a vacation. The judge denied the

motion on December 7, 2018, again placing her reasons on the record on that

date. In her explanation, she concluded defendant failed to meet his burden on

reconsideration, making numerous references to the evidence adduced at trial,

or that which was never presented at trial, and to her specific findings as to each

issue that she made in her original decision. This appeal followed.

                                        II.

                                        A.

       We begin our review by acknowledging it is limited. Thieme v. Aucoin-

Thieme, 227 N.J. 269, 282–83 (2016); Cesare v. Cesare, 154 N.J. 394, 411

(1998).   We accord deference to Family Part judges due to their "special

jurisdiction and expertise" in family law matters. Cesare, 154 N.J. at 413. We

are bound by the judge's findings after a trial so long as they "are supported by

adequate, substantial, credible evidence." Id. at 411–12. We will not disturb

the factual findings and legal conclusions unless convinced they are "so

manifestly unsupported by or inconsistent" with the evidence presented. Id. at

412.   However, challenges to legal conclusions, as well as a trial judge's


                                                                           A-1825-18T4
                                       10
interpretation of the law are subject to our de novo review. Est. of Hanges v.

Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 382 (2010).

                                       B.

      With those guiding principles in mind, we first address defendant's

challenge to the trial judge's alimony determinations. According to defendant,

the judge failed to properly apply certain statutory factors under N.J.S.A. 2A:34-

23(b). Specifically, he alleges that the judge erred in determining: plaintiff's

actual need and the parties' ability to pay; the standard of living established in

the marriage and the likelihood that each party can maintain a reasonable

comparable standard of living; the parental responsibilities for the child; the

equitable distribution ordered; and the income available to either party through

investment of assets. We find these contentions to be without merit.

      "A Family Part judge has broad discretion in setting an alimony award."

Clark v. Clark, 429 N.J. Super. 61, 71 (App. Div. 2012). However, "the exercise

of this discretion is not limitless[,]" and is "frame[d]" by the statutory factors

set forth in N.J.S.A. 2A:34-23(b). Steneken v. Steneken, 367 N.J. Super. 427,

434 (App. Div. 2004), aff'd as modified, 183 N.J. 290 (2005). We will not

disturb an alimony award if the trial judge's conclusions are consistent with the

law and not "manifestly unreasonable, arbitrary, or clearly contrary to reason or


                                                                          A-1825-18T4
                                       11
to other evidence, or the result of whim or caprice." Foust v. Glaser, 340 N.J.

Super. 312, 316 (App. Div. 2001). The question is whether the trial judge's

factual findings are supported by "adequate, substantial, credible evidence" in

the record and the judge's conclusions are in accordance with the governing

principles. Ibid. Furthermore,

            [a] trial court's findings regarding alimony should not
            be vacated unless the court clearly abused its discretion,
            failed to consider all of the controlling legal principles,
            made mistaken findings, or reached a conclusion that
            could not reasonably have been reached on sufficient
            credible evidence present in the record after
            considering the proofs as a whole.

            [Heinl v. Heinl, 287 N.J. Super. 337, 345 (App. Div.
            1996).]

      "[T]he goal of a proper alimony award is to assist the supported spouse in

achieving a lifestyle that is reasonably comparable to the one enjoyed while

living with the supporting spouse during the marriage." Crews v. Crews, 164

N.J. 11, 16 (2000). It is "critical" and "essential" to "[i]dentify[] the marital

standard of living at the time of the original divorce decree . . . regardless of

whether the original support award was entered as part of a consensual

agreement or of a contested divorce judgment." Id. at 25.

      As already noted, in awarding alimony, the judge must consider the

thirteen factors enumerated in N.J.S.A. 2A:34-23(b), along with any other

                                                                          A-1825-18T4
                                       12
factors deemed relevant. Heinl, 287 N.J. Super. at 344. Under the statute, the

judge must articulate specific findings of fact and conclusions of law with

respect to the alimony award. N.J.S.A. 2A:34-23(b).

      The statutory factors are:

            (1) The actual need and ability of the parties to pay;

            (2) The duration of the marriage or civil union;

            (3) The age, physical and emotional health of the
            parties;

            (4) The standard of living established in the marriage
            or civil union and the likelihood that each party can
            maintain a reasonably comparable standard of living,
            with neither party having a greater entitlement to that
            standard of living than the other;

            (5) The earning capacities, educational levels,
            vocational skills, and employability of the parties;

            (6) The length of absence from the job market of the
            party seeking maintenance;

            (7) The parental responsibilities for the children;

            (8) The time and expense necessary to acquire
            sufficient education or training to enable the party
            seeking maintenance to find appropriate employment,
            the availability of the training and employment, and the
            opportunity for future acquisitions of capital assets and
            income;

            (9) The history of the financial or non-financial
            contributions to the marriage or civil union by each

                                                                        A-1825-18T4
                                      13
            party including contributions to the care and education
            of the children and interruption of personal careers or
            educational opportunities;

            (10) The equitable distribution of property ordered and
            any payouts on equitable distribution, directly or
            indirectly, out of current income, to the extent this
            consideration is reasonable, just and fair;

            (11) The income available to either party through
            investment of any assets held by that party;

            (12) The tax treatment and consequences to both parties
            of any alimony award, including the designation of all
            or a portion of the payment as a non-taxable payment;

            (13) The nature, amount, and length of pendente lite
            support paid, if any; and

            (14) Any other factors which the court may deem
            relevant.

            [Ibid.]

      Here, the trial judge systematically and carefully addressed all of the

applicable factors. The judge considered the parties' CISs, their testimony about

lifestyle and financial matters, and all of the written evidence in finding that the

parties' lifestyle was "upper middle class." The totality of the circumstances, as

demonstrated by the record, supported this finding.

      In determining plaintiff's need for spousal support, the trial judge rightly

considered the wide variety of evidence in the record, including her CIS.


                                                                            A-1825-18T4
                                        14
Plaintiff's trial testimony explained the purported bases for these amounts. The

judge "extrapolated" the parties' son's expenses from plaintiff's needs "since they

should not be included in plaintiff's post-divorce needs." The trial judge then

weighed this information against defendant's CIS and testimony.

      Evidence in the record, which established recent spending for the family

as being approximately $12,420 per month reasonably supported the judge's

conclusion that the budget for plaintiff alone was $11,327 per month, or

$135,924 per year. The judge then appropriately fashioned an arrangement that

would provide plaintiff with the support she required: Subtracting plaintiff's

annual net salary from the total need left a shortage of $82,797 per year, or

roughly $6900 per month. But plaintiff only requested $37,500 per year, or

$3125 per month. The judge found that defendant was able to pay this amount,

and thus reasonably granted plaintiff's request.

      Contrary to defendant's contention on appeal that the judge erred in

considering plaintiff's prospective housing cost, without recognizing that he too

would have a similar expense, the judge recognized that "both [plaintiff] and

[defendant] will have a housing expense that they did not have during the

pendency of this divorce" in light of the anticipated sale of the parties' mortgage -

free properties. The judge also considered defendant's testimony that he could


                                                                             A-1825-18T4
                                        15
rent a suitable one-bedroom apartment for $1800 per month, and only allowed

$2500 per month towards a new mortgage for plaintiff, which was less than her

testified need of $3200 per month for that purpose. Significantly, the judge did

not award the full amount that she calculated the plaintiff needed and limited

the alimony award to that which plaintiff requested.

      Similarly, defendant's other contention that the judge erred by including

in plaintiff's expenses costs for the son despite his living away at college is

belied by the fact that the judge repeatedly acknowledged that she adjusted

plaintiff's award based on the son's living arrangement, explaining that she

"extrapolated" his costs from plaintiff's requested budget. And, defendant's

additional contention that the judge's opinion was "completely devoid" of any

analysis of defendant's ability to maintain a reasonably comparable standard of

living is equally without merit. The judge clearly was cognizant of defendant's

needs. Again, she acknowledged that both parties would incur new housing

expenses and specifically considered the assets available to defendant to use

following equitable distribution. When determining that defendant was able to

pay the $3125 monthly alimony award, she particularly focused on his income

of approximately $200,000 per year, which included both earned and unearned

income.


                                                                        A-1825-18T4
                                      16
      Defendant also argues that his son did not require the parental care

contemplated by the statute because of his age. He argues that his son did not

need childcare or transportation in the same manner as a young child would.

However, the judge's decision clearly acknowledged the son's age and

recognized the corresponding costs associated with his age.          The judge's

commentary throughout the opinion suggests that the award reflected her

recognition of the child's age and needs.

      Finally, defendant also argues that the alimony ordered did not account

for the income produced by the stocks awarded in equitable distribution, and

that the alimony award was based on earned income only. But the judge

understood that the stocks would produce income, as such income was

referenced and attributed to defendant in the alimony analysis. The judge simply

stated that plaintiff did not have such assets or income available to her prior to

equitable distribution, not afterward. And, as already described, the judge

nonetheless awarded plaintiff less than half of her $6900 calculated need.

                                       C.

      Next, we address defendant's challenge to the trial judge's equitable

distribution of the parties' assets. The equitable distribution award is also left

to the discretion of the trial judge and will not be disturbed on appeal "as long


                                                                          A-1825-18T4
                                       17
as the trial [judge] could reasonably have reached [the] result from the evidence

presented, and the award is not distorted by legal or factual mistake." La Sala

v. La Sala, 335 N.J. Super. 1, 6 (App. Div. 2000) (citing Perkins v. Perkins, 159

N.J. Super. 243, 247–48 (App. Div. 1978)).

      Under equitable distribution, the statutory factors enumerated in N.J.S.A.

2A:34-23.1, "used in concert with the facts of each case," inform the otherwise

"broad discretion" accorded to the trial judge. Steneken, 367 N.J. Super. at 434–

35. As a result, "[w]here the issue on appeal concerns which assets are available

for distribution or the valuation of those assets, it is apparent that the standard

of review is whether the trial judge's findings are supported by adequate credible

evidence in the record." Borodinsky v. Borodinsky, 162 N.J. Super. 437, 443–

44 (App. Div. 1978). And, relatedly, when the issue involves the manner in

which the trial court allocated the marital assets, the trial court's determination

is subject to an abuse of discretion standard. Id. at 444.

                                        (i).

      Defendant argues that the judge erred in her equitable distribution

determination by failing to accept his testimony as to the exempt assets and thus

erred in including the Computershare account containing the stocks allegedly

gifted from his father in equitable distribution. We disagree.


                                                                           A-1825-18T4
                                       18
      N.J.S.A. 2A:34-23.1 provides the statutory factors to be considered in

determining equitable distribution. The goal of equitable distribution is a "fair

and just division of marital assets." Steneken, 183 N.J. at 299. In determining

the equitable distribution of marital assets, the trial judge applies a three-prong

analysis. Rothman v. Rothman, 65 N.J. 219, 232 (1974). The judge must

determine what assets are available for equitable distribution, value the

distributable assets, and allocate the assets to the parties. Ibid.

      Certain assets, including gifts and premarital assets, are exempt from

equitable distribution. Painter v. Painter, 65 N.J. 196, 214 (1974). Such gifts

may be included in equitable distribution where they are clearly commingled

with marital assets. Wadlow v. Wadlow, 200 N.J. Super. 372, 380–81 (App.

Div. 1985). The burden of establishing immunity of an asset from equitable

distribution rests with the party asserting immunity. Weiss v. Weiss, 226 N.J.

Super. 281, 291 (App. Div. 1988); Painter, 65 N.J. at 214.

      Here, defendant bore the burden of proof to demonstrate that the stocks in

the Computershare account were gifted from his father and thus exempt from

equitable distribution. The only evidence of a gift at trial was defendant's

testimony. There was no corroborative evidence, which had been provided as

to the other assets allegedly gifted. The stock account statements did not reveal


                                                                           A-1825-18T4
                                        19
the origins of these assets.    The trial judge reasonably found defendant's

testimony to lack credibility, particularly when compared to his detailed

testimony regarding other assets.     For example, in contrast to the lack of

corroboration regarding the Computershare account, defendant provided

detailed information as to the TD Bank and Goldman Sachs accounts and

presented specific checks representing the deposit of funds into the cited

accounts, with credible explanations as to the source, such as rental income,

Medicare reimbursements, and annual gifts.

         Nonetheless, defendant argues that the judge made "inconsistent

credibility findings" by accepting his testimony as to the other assets purportedly

gifted from his father, but not the Computershare stock account. However, the

evidence in the record supports the judge's conclusion because the TD Bank

account statements revealed deposits of checks payable to his father, as well as

Medicare reimbursements. And, as to the Goldman Sachs account, the record

revealed checks payable to defendant from his father with corresponding deposit

slips.     No such evidence sufficiently established the origins of the

Computershare stock account, with the only real evidence as to its origins being

defendant's testimony that it was gifted to him around 2012. After deeming such

testimony to lack credibility, the judge reasonably concluded that defendant did


                                                                           A-1825-18T4
                                       20
not meet his burden of proof to show this account was exempt.

                                      (ii).

      Defendant also challenges the trial judge's distribution of the E-Trade

account that she found existed prior to the parties' separation . In distributing

that asset, the judge relied upon the copy of the check from 2008, to which the

judge gave minimal weight, and on defendant's testimony that the account

existed but that he could not recall what happened to the funds on deposit.

      On appeal, defendant argues that the copy of the check for $61,473.49

from the account should not have been entered into evidence, and that the judge

erred in concluding that the value of this check should be included in equitable

distribution because there was no evidence that he dissipated this asset. We find

merit to his latter contention.

      Dissipation of marital assets must be considered in equitable distribution.

N.J.S.A. 2A:34-23.1(i). Generally, the distributable marital estate will include

assets diverted by a spouse in contemplation of divorce.       Vander Weert v.

Vander Weert, 304 N.J. Super. 339, 349 (App. Div. 1997).             "Intentional

dissipation of marital assets by one spouse would constitute a 'fraud on [the]

marital rights'" of the other spouse. Kothari v. Kothari, 255 N.J. Super. 500,

510 (App. Div. 1992) (quoting Monte v. Monte, 212 N.J. Super. 557, 567–68


                                                                         A-1825-18T4
                                      21
(App. Div. 1986)). The party alleging dissipation bears the burden of proof.

See Monte, 212 N.J. Super. at 567–68 (discussing the burden of proof where a

husband incurred debt as a result of dissipation).

      The concept of dissipation "is a plastic one, suited to fit the demands of

the individual case." Kothari, 255 N.J. Super. at 506. In determining whether

a spouse has dissipated marital assets, trial judges should consider the following

factors:


            (1) the proximity of the expenditure to the parties'
            separation;

            (2) whether the expenditure was typical of
            expenditures made by the parties prior to the
            breakdown of the marriage;

            (3) whether the expenditure benefitted the "joint"
            marital enterprise or was for the benefit of one
            spouse to the exclusion of the other, and

            (4) the need for, and amount of, the expenditure.

            [Id. at 507 (quoting Lee R. Russ, Annotation,
            Spouse's Dissipation of Marital Assets Prior to
            the Divorce as a Factor in Divorce Court's
            Determination of Property Division, 41 A.L.R.
            4th 416, 421 (1985)).]

      "The question ultimately to be answered by a weighing of these

considerations is whether the assets were expended by one spouse with the intent

of diminishing the other spouse's share of the marital estate." Ibid.

                                                                          A-1825-18T4
                                       22
      Here, in her distribution of the E-Trade check proceeds, the trial judge did

not consider any of the Kothari factors, and instead awarded half of its value

simply because the account once existed and there was no evidence that the

proceeds were redeposited in marital accounts. The mere possible existence of

an asset ten years before trial, without further evidence of its ownership and

ultimate disposition, does not entitle plaintiff to a share of that account in

equitable distribution. Under these circumstances, we are constrained to remand

this issue to the trial judge for reconsideration under Kothari. By remanding,

we do not suggest an outcome.

                                        D.

      We turn our attention to defendant's argument that the judge erred in

failing to credit him under Mallamo for the overpayment of pendente lite

support. According to defendant, he was entitled to the credit because his

pendente lite support was not deductible by him as was his ultimate alimony

obligation. We find no merit to this contention.

      To be sure, "pendente lite support orders are subject to modification prior

to entry of final judgment . . . ." Mallamo, 280 N.J. Super. at 12; see also Tannen

v. Tannen, 416 N.J. Super. 248, 284 (App. Div. 2010). These adjustments are

permitted in recognition of the temporary nature of pendente lite awards that are


                                                                           A-1825-18T4
                                       23
by their nature based upon limited information as compared to the information

adduced at a trial. See Mallamo, 280 N.J. Super. at 16. Any changes in the

initial orders rest with the trial judge's discretion. Jacobitti v. Jacobitti, 263 N.J.

Super. 608, 617 (App. Div. 1993).

      Here, although the trial judge initially denied an adjustment because

defendant did not request the tax deduction earlier, she fairly determined that a

Mallamo adjustment was not required because, contrary to defendant's assertion,

the initial pendente lite award was too low. That award called for $700 per week

in spousal support and $250 per week in child support. The judge's ultimate

award, as described above and supported by the competent evidence in the

record, was $3125 per month in alimony and $1160 per month in child support.

Thus, any alleged "windfall" was offset by the underpayment in pendente lite

support, which lasted for more than three years. On that basis, defendant was

not entitled to the adjustment. We discern no abuse in the judge's discretion in

this regard.

                                          E.

                                         (i).

      Defendant next argues that the judge erred in using the child support

guidelines to calculate child support because the guidelines were inapplicable as


                                                                               A-1825-18T4
                                         24
the parties' son was residing at school. He also contends that the alimony award

reflected increased expenses for his son and thus the child support amount

should not have included such expenses and therefore was unsupported by the

record. We disagree.

      Child support awards and modifications are left to the sound discretion of

the trial judge and we are limited to determining whether there was an abuse of

discretion. Innes v. Innes, 117 N.J. 496, 504 (1990); Raynor v. Raynor, 319 N.J.

Super. 591, 605 (App. Div. 1999). "The trial [judge] has substantial discretion

in making a child support award." Tannen, 416 N.J. Super. at 278. A child

support determination will not be set aside unless shown to be unreasonable,

unsupported by substantial evidence, or "'the result of whim or caprice.'" Ibid.

(quoting Foust, 340 N.J. Super. at 315).

      There was no dispute that the parties combined incomes exceed the

Guideline's ceiling. Rule 5:6A provides that the Guidelines "shall be applied in

an application to establish child support" and may only be modified for good

cause shown. Where the family income exceeds $187,200, "the court shall

apply the guidelines up to $187,200 and supplement the guidelines-based award

with a discretionary amount based on the remaining family income" together

with the factors specified in N.J.S.A. 2A:34-23. Child Support Guidelines,


                                                                        A-1825-18T4
                                      25
Pressler & Verniero, Current N.J. Court Rules, Appendix IX-A to R. 5:6A,

www.gannlaw.com (2017). See also Isaacson v. Isaacson, 348 N.J. Super. 560,

581 (App. Div. 2002) ("The maximum amount provided for in the guidelines

should be 'supplemented' by an additional award determined through application

of the statutory factors set forth in N.J.S.A. 2A:34-23(a).").

      "When 'faced with the question of setting child support for college

students living away from home,' however, the guidelines are inapplicable[,] and

the court must determine support based on the factors set forth in N.J.S.A.

2A:34-23(a). . . . Reliance exclusively upon the guidelines in these situations

constitutes reversible error." Avelino-Catabran v. Catabran, 445 N.J. Super.

574, 595–96 (App. Div. 2016) (citations omitted) (emphasis added) (quoting

Jacoby v. Jacoby, 427 N.J. Super. 109, 113 (App. Div. 2012)).

      Under N.J.S.A. 2A:34-23(a), in determining the amount to be paid by a

parent for support of the child and the period during which the duty of support

is owed, a trial judge should consider the following factors:

            (1) Needs of the child;

            (2) Standard of living and economic circumstances of
            each parent;

            (3) All sources of income and assets of each parent;

            (4)   Earning    ability   of    each   parent,   including

                                                                          A-1825-18T4
                                        26
            educational background, training, employment skills,
            work experience, custodial responsibility for children
            including the cost of providing childcare and the length
            of time and cost of each parent to obtain training or
            experience for appropriate employment;

            (5) Need and capacity of the child for education,
            including higher education;

            (6) Age and health of the child and each parent;

            (7) Income, assets and earning ability of the child;

            (8) Responsibility of the parents for the court-ordered
            support of others;

            (9) Reasonable debts and liabilities of each child and
            parent; and

            (10) Any other factors the court may deem relevant.

            [N.J.S.A. 2A:34-23(a).]

      Here, as the trial judge recognized, "in such cases as this where the child

is living away at college and 18 years of age the guidelines do not strictly apply

and the court must, also, consider the factors enumerated in N.J.S.A. 2A:34 -

23(a)." The judge then went on to consider the statutory factors and calculated

the child's needs during his time away from school as well as the fixed costs that

continue even when he was not at home. The trial judge reduced the child

support amount to reflect the time the son spent living away at college using

fixed and variable expenses of the household and the child, and properly

                                                                          A-1825-18T4
                                       27
supplemented that award for additional expenses such as gasoline for the child's

car, car insurance, and the child's cell phone. Moreover, as already discussed,

the judge reduced alimony which reflected the son's living situation and did not

award the full amount of alimony plaintiff required. In doing so, the judge did

not abuse her discretion as her decision was supported by the evidence and

consistent with the controlling legal principles.

                                       (ii).

      Defendant also argues that the trial judge erred in not applying all of the

child's savings bonds to his undergraduate costs but instead allocated some to

his anticipated graduate school expenses as well. Specifically, he alleges that

the judge's determination to withhold part of the bonds in the event the son

attends graduate school violates N.J.S.A. 2A:17-56.67, and that the judge erred

in speculating that the child would actually attend graduate school. He contends

that the statute does not extend the obligation to fund educational programs

beyond college. We disagree.

      "In appropriate circumstances, parental responsibility includes the duty to

assure children of a college and even of a postgraduate education," Newburgh,

88 N.J. at 544, even though the child would otherwise be emancipated under

N.J.S.A. 2A:17-56.67.     A trial judge determining whether a parent should


                                                                         A-1825-18T4
                                       28
contribute to a child's higher education is required to consider the twelve factors

set forth in Newburgh, which "the Legislature essentially approved . . . when

amending the support statute, N.J.S.A. 2A:34-23(a)." Gac v. Gac, 186 N.J. 535,

543 (2006).

      Here, in applying the Newburgh factors while rendering her decision, the

trial judge observed that the parties acknowledged their son's plan to complete

undergraduate studies and then pursue a graduate program in physical therapy.

Under the fifth Newburgh factor, 88 N.J. at 545, the relationship of the requested

contribution to the kind of school or course of study sought by the child, the

judge found that the son planned to pursue a seven-year program in physical

therapy, which could necessitate the use of his savings bonds for post graduate

study. In her analysis of factor eight under Newburgh, the financial resources

of the child, ibid., the judge found that the son had approximately $159,000

available for college, which reflected bank accounts and approximately $40,000

worth of savings bonds. The judge ruled that the savings bonds would be used

towards the son's contribution to college costs in the amount of $5700 per year,

with the balance to be left available for his anticipated graduate study.

      As to Newburgh factor twelve, the relationship of the education requested

with prior training and the long range goals of the child, ibid., the judge found


                                                                            A-1825-18T4
                                       29
that given the son's current major in biology, his aspirations to pursue graduate

study in physical therapy was reasonable. Based on these factors, the judge

concluded that the parties' savings were "clearly intended to cover the son's post-

secondary education" and the savings bonds in his name would be used as his

own contribution to the cost of college and graduate school.

      Here, the trial judge crafted a sensible plan for the son's education based

upon the evidence presented at the trial. Under that plan, the child's savings

bonds would be available for his entire education, rather than just undergraduate

study. Clearly, the judge could have ordered, as defendant suggests, that all of

the bonds be used for undergraduate studies, but then the parties would have to

make up for those costs they would have covered for his anticipated graduate

education.

      Under these circumstances, we again do not discern any abuse of the

judge's discretion. We have no cause to disturb her thoughtful plan for the

parties' child's education.

                                        F.

      We conclude that defendant's remaining arguments that we have not

otherwise addressed, including that the trial judge's erred by refusing to

reconsider her decision, except as to the E-Trade check, and about charges


                                                                           A-1825-18T4
                                       30
plaintiff allegedly made to a certain credit card, are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part; vacated and remanded in part for further proceedings

consistent with our opinion. We do not retain jurisdiction.




                                                                          A-1825-18T4
                                       31